DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant' s arguments and amendments filed on 3/15/2022 have been acknowledged and entered.
Claims 9 and 14 – 31 are pending.  
Claims 1-8 and 10-13 have been canceled.
Claims 9 and 14 have been amended.
New claims 15-31 have been added.

Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 14, 16, 17, 18, and 21-24, are rejected under 35 U.S.C. 103 as being unpatentable over  Zeberoff et al (US 2017/0137940 A1) as evidenced by George et al (US 6,613,383 B1). 
Regarding claim 9 and 17, Zeberoff discloses the use of particles with nm thick conformal coatings that may be in (a plurality of) islands in fuel cells [0004], [0005], [0006].  Zeberoff teaches particles may include various materials such as alumina, ceria, zirconia, Si3N4, and AlN [0022] and coatings may include materials such as alumina which is considered a sintering aid for such particulate materials as evidenced by George (col 44-47).  Although Zeberoff does not show examples of the combination of the claimed materials as particles, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from among the finite number of explicitly identified materials of Zeberoff any of alumina, ceria, zirconia, Si3N4, and AlN as the particle material with a sintering aid material such as alumina as the coating with a reasonable expectation of success.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143. 
Regarding claim 14 and 18, Zeberoff discloses the use of particles with nm thick conformal coatings that may be in uniform films in fuel cells [0004], [0005], [0006].  Zeberoff teaches particles may include various materials such as alumina, ceria, zirconia, Si3N4, and AlN [0022] and coatings may include materials such as alumina which is considered a sintering aid for such particulate materials as evidenced by George (col 44-47).  Although Zeberoff does not show examples of the combination of the claimed materials as particles, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from among the finite number of explicitly identified materials of Zeberoff any of alumina, ceria, zirconia, Si3N4, and AlN as the particle material with a sintering aid material such as alumina as the coating with a reasonable expectation of success.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143. 
Although Zeberoff does not explicitly teach the thickness of the film as less than 3nm, Zeberoff teaches the film as having nm thickness [0005] applied by atomic layer deposition and further teaches the desired thickness as a result effective variable that may be determined by the number of depositions conducted [0006]. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of depositions to yield an expected result of a film thickness of less than 3 nm.
Regarding claims 21 and 22,  Zeberoff teaches all of the limitations of claim 17 and 18 and although Zeberoff also teaches the coating is formed by atomic layer deposition (ALD) [0022], this limitation is a product by process limitation which is not afforded patentable weight.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)	
Regarding claims 16,  23 and 24, Zeberoff teaches all of the limitations of claims 9, 21 and 22,and although Zeberoff also teaches the coating may be alumina [0022]. 	
Claims 15, 19, 20, and 25-30   are rejected under 35 U.S.C. 103 as being unpatentable over  Zeberoff et al (US 2017/0137940 A1) in view of George et al (US 6,613,383 B1).

Regarding claim 15, Zeberoff teaches all of the limitations of claim 9 and further teaches the alumina (sintering aid) coating may be deposited as islands [0006] 

Zeberoff does not the teach less than 40 percent of the surface of the core substrate is covered by the plurality of distributed islands of the sintering aid film.

However, Zeberoff teaches the alumina (sintering aid) coating may be deposited as conformal uniform (evenly distributed) saturated coatings or islands and the formation of islands or a saturated layer is dependent upon the amount of precursor and co-reactant in relation to the reactive sites of the substrate particle [0006] and George teaches it is desirable to activate particle surfaces for various reasons, such as to improve coupling to other materials (or between particles) or to promote desired chemical reactions and teaches alumina as a sintering aid on ceramic particles and that at about 6 cycles of deposition alumina growth covers the entire surface of the particles (col 9 l 53-55), (col 10 l50) (col 11 l 37-43) (col 1 lines 24-27).
Therefore, it would have been obvious to a person having ordinary skill in the art to adjust the amount of precursor and reactant in relation to the reactive sites by reducing the number of cycles of deposition to achieve the desired percentage anywhere from 0 to 100% of surface coverage of the islands on the particles of Zeberoff for the desired level of coupling or chemical reaction or sintering effect.  
Regarding claim 19, 20, and 25, Zeberoff teaches all of the limitations of claims 18,  17, and 23 as set forth above and further teaches ultrathin nm level thicknesses as desired. 
Zeberoff does not expressly teach thicknesses of about 2 nm, less than 1nm  to 1 nm  or from 0.5nm  to 1.4 nm.  
However, Zeberoff teaches the ultrathin films as having nm thickness [0005] and [0007] applied by atomic layer deposition to a desired thickness and George teaches films with thicknesses of from about 1 – 10 nm as most preferable ultrathin conformal coatings on particles (col 3 lines 54-56).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an ultrathin conformal coating a taught by Zeberoff with a most preferable thickness of from 1 – 10 nm as taught by George overlapping any of the instant claimed thickness ranges of less than 3nm, about 2 nm (as in claim 19), less than 1nm  to 1 nm (as in claim 20) or from 0.5nm  to 1.4 nm (as in claim 25).
Regarding claim 26, Zeberoff discloses the use of particles with nm thick conformal coatings that may be in uniform films in fuel cells [0004], [0005], [0006].  Zeberoff teaches particles may include various materials such as ceria and zirconia [0022] and coatings may include materials such as alumina which is considered a sintering aid for such particulate materials as evidenced by George (col 44-47).  Although Zeberoff does not show examples of the combination of the claimed materials as coated particles, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from among the finite number of explicitly identified materials of Zeberoff either ceria or zirconia as the particle material with a sintering aid material such as alumina as the coating with a reasonable expectation of success.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143. Additionally, George teaches such a conformal coating on particles is sintered to provide a bond between coating and the particles and to form a shaped part.
Therefore, it would have been obvious to provide the fuel cell with particles and coating as taught by Zeberoff as a sintered product as thaught by George in order to produce a bonded shaped product.
Regarding claim 27, Zeberoff in view of George teaches all the limitations of claim 26 and as noted above the conformal coating may be alumina as taught by Zeberoff [0022].
Regarding claim 28-30, Zeberoff in view of George teaches all of the limitations of claims 26,  and 27 as set forth above.
Zeberoff does not explicitly teach wherein the fuel cell is made with 3 to 9 cycles of atomic layer deposition.
However, although the limitation of made by atomic layer deposition is a product by process limitation which is not afforded patentable weight, George does teach, regarding the number of cycles or layers deposited, that 6 cycles or deposited layers is the number of layers needed to initiate Al2O3 (conformal coating) growth on the entire surface of the particles.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide about 6 cycles or layers of deposited coating to provide  of conformal growth on the entire surface of the particles.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)	
	
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over  Zeberoff et al (US 2017/0137940 A1) in view of George et al (US 6,613,383 B1) and further in view of Mohanram (US 2015/0303506 A1).
 Regarding claim 31, Zeberoff in view of George teaches all of the limitations of claim 30 as set forth above.
Zeberoff in view of George does not teach the zirconia as yttria stabilized zirconia.
However,  Mohanram teaches the use of in particular yttria stabilized zirconia as the zirconia used in fuel cells to prevent phase transformation and change in volume and to prevent thermal expansion coefficient with other components during sintering {0021] and [0022].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use yttria stabilized zirconia as the zirconia of Zeberoff and George to provide a stable particle material that will resist phase transformation and prevent mismatched thermal expansion coefficients and thus cracking of the fuel cell part.
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over George et al (US 6,613,383 B1) in view of Zeberoff et al (US 2017/0137940 A1).
Regarding claims 9 and 14, George teaches ceramic particles with a uniformly distributed sintering aid coating deposited by atomic layer deposition (ALD).  The sintering aid reduces sintering temperatures thereby reducing energy costs (col 3 lines 44-49 col 7 lines 46-62, and col 8 lines 47-50). George teaches a coating that may be most preferably 1 nm thick (col 3 lines 52-56).  George teaches inorganic materials as being of particular interest as the base particle and teaches specific examples of particles as AlN, BN, and Si3N4.
George does not teach the coated ceramic particles as an oxide fuel cell or the coating as a plurality of distributed islands.
However, Zeberoff discloses particles of the same materials such as Si3N4, and AlN [0022] with nm thick conformal coatings made with the ALD process that may be in (a plurality of) islands used in fuel cells [0004], [0005].  Zeberoff further teaches the ALD process forms a uniform layer on the substrate provided that the amount of precursor and co-reactant is equal to or greater than the number of reactive sites on the substrate, a so-called saturated dose. As an alternative to a saturated dose, an undersaturated dose can leave islands or particles on the substrate surface [0006] and may be used for fuel cells as well. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of George and Zeberoff and use the coated particles of George with coatings in the form of islands or in the form of a uniform coating in a fuel cell. 

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered.  Applicant’s arguments and amendments have overcome the rejections under 35 U.S.C.112 and the rejections have been withdrawn.  Applicant's arguments regarding the rejections under 35 USC 103 have been considered but they are not persuasive. Applicant argues unexpected results of dramatically reduced activation energy from about 700 kJ/mol to about 400 kJ/mol a lower sintering temperature at 100 °C less than conventional, and no reduction in ionic conductivity.  In response to Applicants claimed unexpected results, the claims are not convincing.  As evidenced by Mohammadi et al (US 2009/0318280 A1), sintering aids such as Al2O3 may be used to reach higher densities (therefore have lower activation energy)  while at the same time reducing the sintering temperature [0102].  Additionally, as evidenced by Whear et al (US 2017/0098810 A1) Surface coatings comprising materials such as alumina, applied by chemical vapor deposition, atomic layer deposition (ALD), sol-gel coating, roller coating, etc. may provide, higher surface ionic conductivity [0067].  Therefore, Applicant’s claims of unexpected results are not convincing since such coatings are indeed expected to provide the claimed benefits.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.D.I./Examiner, Art Unit 1784

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784